Title: To George Washington from Timothy Pickering, 9 May 1796
From: Pickering, Timothy
To: Washington, George


        
          Department of State May 9. 1796.
        
        The Secretary of State respectfully lays before the President a letter of March 29th from Governor Blount with the address to him from the General Assembly of Tennessee, which were handed to the Secretary this day by Mr Cocke, a Senator Elect from that government. When the Secretary told Mr Cocke that the letter with its inclosure should be laid before the President, Mr Cocke expressed earnestly his desire that they should also be officially communicated to the Senate; of which the Secretary did not see the necessity, but begs leave to submit to ⟨the⟩ President’s decision.
        The Governor of that territory being no longer an officer of the United States, the office of superintendent of Indian Affairs will of course cease to be united with that of Governor, according to the act of Congress of the 26th of May 1790; and now be conferred on whomsoever the President, with the advice and consent of the Senate, shall be pleased to appoint.
        
          Timothy Pickering.
        
      